NEWS RELEASE FOR IMMEDIATE RELEASE RUBY TUESDAY, INC. REPORTS FOURTH QUARTER AND ANNUAL FISCAL 2010 RESULTS.QUARTERLY HIGHLIGHTS INCLUDE: § POSITIVE SAME-RESTAURANT SALES OF 0.3% § NET INCOME IMPROVEMENT OF 45% OVER THE PRIOR YEAR § ADDITIONAL DEBT PAYDOWN OF $33 MILLION MARYVILLE, TN – July 22, 2010 – Ruby Tuesday, Inc. today reported diluted earnings per share of $0.33 on net income of $21.0 million for the Company’s fourth quarter of fiscal 2010, which ended on June 1, 2010.This compares to diluted earnings per share of $0.28 on net income of $14.4 million for the fourth quarter of the prior fiscal year.The fourth quarter fiscal 2010 results represent a 45% improvement in net income over the prior year quarter. Same-restaurant sales for the fourth quarter increased 0.3% at Company-owned Ruby Tuesday restaurants and decreased by 0.5% for domestic franchised restaurants.The gap between franchise and Company-owned same-restaurant sales narrowed as the franchisees participated in virtually all promotional incentive programs during the quarter. For the fiscal year ended June 1, 2010, the Company reported diluted earnings per share of $0.73 on net income of $45.3 million as compared to a loss per share of $0.35 on a net loss of $17.9 million for fiscal 2009.The fiscal 2009 loss includes after-tax charges for restaurant closures and impairments and the impairment of goodwill that totaled $0.92 per share, or $47.2 million.Excluding the impact of these 2009 charges, the fiscal year 2010 results represent a 55% improvement in net income over the prior year. Sandy Beall, Founder and CEO, commented on the fiscal year results, saying, “Fiscal 2010 presented a number of economic challenges.I am very proud of the way our team members responded to these challenges and enabled us to create positive momentum throughout our business.We have remained focused on our mission to be the best in the bar and grill segment by delivering a high quality casual dining experience with compelling value to every guest.” Ruby Tuesday, Inc.
